NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1




                United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                       Submitted December 4, 2008*
                                        Decided December 5, 2008

                                                 Before

                                    FRANK H. EASTERBROOK, Chief Judge

                                    WILLIAM J. BAUER, Circuit Judge

                                    JOHN DANIEL TINDER, Circuit Judge

No. 08‐2695

WEI ZHOU,                                                 Appeal from the United States District
           Plaintiff‐Appellant,                           Court for the Eastern District of
                                                          Wisconsin.
         v.
                                                          No. 07‐C‐958
MARQUETTE UNIVERSITY,
    Defendant‐Appellee.                                   Rudolph T. Randa, 
                                                          Chief Judge.



                                               O R D E R

       Wei Zhou got into a dispute with Marquette University over whether he received
high enough marks on an exam to remain in a Ph.D. program.  He sued the university in
federal court claiming breach of contract.  The district court concluded that it lacked subject‐




         *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2695                                                                              Page 2

matter jurisdiction and dismissed the case.  We agree that the district court did not have
jurisdiction over the dispute and so properly dismissed it.

        Zhou was a candidate for a Ph.D. in Math.  To complete the program, candidates
must pass a three‐part preliminary exam, but the university gives them two chances to take
the test.  The first time around, Zhou sat for two parts of the exam but passed only one.  He
alleges that a faculty member then told him that he would receive a passing grade if, on his
next attempt, he could do “a little bit” more or completely “finish three or four” problems. 
On the second try Zhou failed both parts that he attempted (including the part that he failed
the first time).  Afterward, the university told him he no longer could pursue a Ph.D. but
could work towards a Master’s degree instead.  In September 2004 Zhou and the university
agreed to this arrangement in writing.  

        Three years later, though, Zhou sued in federal court.  He claims that Marquette
breached what he says was an oral contract to give him a passing grade if he answered three
or four questions on the second test.  The university, he adds, “forced” him to agree to give
up on his Ph.D. in favor of a Master’s degree, which he says violated his “human right, civil
right and freedom of expression.”  Zhou requested reinstatement to the Ph.D. program or
the ability to re‐take the exam and “about $30,000” for each year since he was kicked out of
the program.

        The district court agreed with the university that this lawsuit does not belong in
federal court.  So do we.  Zhou claims  that the university breached an oral contract and
somehow fraudulently induced him to enter into a written contract.  Contract disputes
among private parties are quintessential state‐law claims.  See Taake v. County of Monroe, 530
F.3d 538, 542 (7th Cir. 2008); City of Chi. v. Comcast Cable Holdings, L.L.C., 384 F.3d 901, 904
(7th Cir. 2004).  And though in his complaint Zhou alludes to violations of his civil rights
including his right to freedom of expression, his feeble one‐line reference falls far short of
what is required to state a federal claim.  See Greater Chi. Combine & Center, Inc. v. City of
Chi., 431 F.3d 1065, 1069 (7th Cir. 2005); Oak Park Trust & Sav. Bank v. Therkildsen, 209 F.3d
648, 651 (7th Cir. 2000); Turner/Ozanne v. Hyman/Power, 111 F.3d 1312, 1317 (7th Cir. 1997);
Gammon v. GC Servs. L.P., 27 F.3d 1254, 1256 (7th Cir. 1994).  As Zhou makes clear in his
complaint and his brief on appeal, his gripe relates to contracts that he allegedly entered
into with the university.  His vague allusions to civil liberties cannot transform these state‐
law claims into a federal question. 

        With respect to the diversity jurisdiction, federal courts may not exercise jurisdiction
on this basis when both the plaintiff and the defendant are citizens of the same state.  See 28
U.S.C. § 1332(a); Blue Cross & Blue Shield Ass’n v. Am. Express Co., 467 F.3d 634, 638 (7th Cir.
No. 08‐2695                                                                                 Page 3

2006); Andrews v. E.I. Du Pont De Nemours & Co., 447 F.3d 510, 514 (7th Cir. 2006).   In the
district court Zhou alleged that he is a “resident of Sichuan Province, P.R. China,” though
he provided a Milwaukee, Wisconsin, address.   But he did not identify his citizenship or
immigration status.  These omissions are important because federal courts have diversity
jurisdiction over disputes among “citizens of a State and citizens or subjects of a foreign
state,” but permanent‐resident aliens are considered citizens both of the state where they are
domiciled and their home countries.  28 U.S.C. § 1332(a)(2); see Extra Equipamentos E
Exportação Ltda. v. Case Corp., 541 F.3d 719, 721 (7th Cir. 2008); Intec USA, LLC v. Engle, 467
F.3d 1038, 1043 (7th Cir. 2006).  Presented with this limited information, the district court
found that Zhou is a citizen of Wisconsin, and so lacked diversity with Marquette (which is
incorporated and located in Wisconsin).  Zhou does not dispute these findings.  Instead, in
his brief he insists incorrectly that it was the district court’s burden to prove that he and
Marquette are not diverse.  But it is up to the plaintiff who files in federal court to plead this
basis for jurisdiction and establish diversity of citizenship, see Craig v. Ontario Corp., Nos. 06‐
4409, 08‐1013, 2008 WL 4149718, at *3 (7th Cir. Sept. 10, 2008);  Hart v. FedEx Ground Package
Sys., Inc., 457 F.3d 675, 679 (7th Cir. 2006), and Zhou has not done that here. 

                                                                                     AFFIRMED.